Case 2:20-cv-01769-PA-AS Document 41 Filed 04/01/21 Page 1 of 1 Page ID #:23060



  1

  2

  3

  4                                                              JS-6
  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9                        CENTRAL DISTRICT OF CALIFORNIA

 10

 11                                          CASE NO. CV 20-1769-PA(AS)
       RAMON DAVID MALDONADO,
 12                                                      JUDGMENT
 13                      Petitioner,

 14          v.

 15
       JAMES ROBERTSON, Warden,
 16

 17                      Respondent.

 18

 19
            Pursuant to the Order Accepting Findings, Conclusions and
 20

 21   Recommendations of United States Magistrate Judge,

 22
            IT IS ADJUDGED that the Petition is denied and dismissed with
 23
      prejudice.
 24

 25   DATED: April 1, 2021__

 26
                                               ___________    _________ ____
 27                                                    PERCY ANDERSON
                                                UNITED STATES DISTRICT JUDGE
 28
